*615
ORDER

PER CURIAM:
Raymond E. Jackson appeals his conviction of assault in the first degree, § 565.050, RSMo 1986, and armed criminal action, § 571.015. Jackson was sentenced as a persistent offender to consecutive terms of 30 years and 10 years imprisonment, respectively. He also appeals the judgment denying his Rule 29.15 motion after evidentiary hearing.
The Court has carefully considered the contentions on appeal, and has determined that Jackson is not entitled to relief. The judgment of conviction and the judgment denying post conviction relief are affirmed.
Rule 30.25(b) and Rule 84.16(b).